Citation Nr: 9917202	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-18 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In March 1998, the Board remanded this issue for further 
development.  The RO, after readjudicating the claim based on 
the requested development in the March 1998 Remand, continued 
its denial of the veteran's claim.  The case has returned to 
the Board for appellate review.


FINDINGS OF FACT

1. The RO denied service connection for PTSD in an unappealed 
August 1993 decision.  

2. The evidence added to the record since the August 1993 RO 
decision is either cumulative or redundant or does not 
bear directly and substantially upon the specific matter 
under consideration and is so insignificant as to not 
warrant reconsideration of the merits of the claim on 
appeal.


CONCLUSION OF LAW

Evidence received since the August 1993 rating decision is 
not new and material; the August 1993 unappealed rating 
decision that denied service connection for PTSD is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO, in a decision dated in August 1993, denied the 
veteran's claim for service connection for a psychiatric 
disorder, to include PTSD.  The RO found at that time that 
there was no evidence of a psychiatric disorder, to include 
PTSD, in the service medical records or shown on current 
examination.  The veteran was notified of this decision but 
he did not file a timely notice of disagreement.  Hence, that 
decision is final.  38 U.S.C.A. § 7105.  A claim which is 
final may be reopened through the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  

The evidence of record at the time of the August 1993 RO 
decision included the veteran's service medical records.  
When examined for enlistment into service in May 1968, there 
was no finding of psychiatric abnormality and the veteran was 
found qualified for active service.  When examined for 
release to inactive duty in July 1972, the examiner noted a 
normal psychiatric evaluation.  

Also of record was a March 1974 VA hospital report; a June 
1985 examination report from the Grayson County Hospital; a 
September 1985 report from Gregory Pittman, M.D.; and a July 
1985 VA examination report.  None of these records provided a 
diagnosis of PTSD.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
In the present case, this means that the Board must look at 
all of the evidence submitted since the rating decision in 
August 1993 that was the final adjudication that disallowed 
the veteran's claim.

With respect to the evidence submitted since August 1993, VA 
must first determine whether the evidence is new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under U.S.C.A. § 5108.  Winters 
v. West, 12 Vet. App. 203 (1999) citing Elkins v. West, 12 
Vet. App. 209 (1999).  If new and material evidence has been 
presented, immediately upon reopening the claim VA must 
determine whether, based upon all the evidence of record in 
support of the claim is well grounded pursuant to U.S.C.A. § 
5107(a).  Winters, 12 Vet. App. at 206-7.  If the claim is 
well grounded, VA may then proceed to evaluate the merits of 
the claim but only after ensuring that his duty to assist 
under U.S.C.A. § 5107(b) has been filled.  Id.

38 C.F.R. § 3.304(f) provides that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  

In October 1994, the veteran filed to reopen his claim for 
service connection for PTSD.  Evidence received since the 
last final RO decision includes a December 1994 VA general 
examination report; a January 1995 VA PTSD examination 
report; medical records from the Leitchfield Medical Center 
dated August 1992 to June 1993; VA outpatient treatment 
records from 1995 to 1998; and various statements provided by 
the veteran.  

After carefully considering the evidence submitted since the 
last final RO decision, in light of evidence previously 
available, the Board finds that the veteran has not submitted 
evidence which is new and material.  In sum, the evidence 
received since the August 1993 fails to show that he has PTSD 
related to his period of military service. The VA 
psychiatrist who examined the veteran in January 1995 found 
no evidence of a diagnosable psychiatric disorder, 
specifically reporting that the veteran did not have PTSD. 
The additional medical records concern conditions unrelated 
to PTSD. The veteran did not report for a personal hearing 
scheduled in October 1997 and did not respond to a March 1998 
letter from the RO asking if he was still interested in a 
personal hearing.

With respect to the veteran's statements, he is not 
qualified, as a lay person, to furnish etiological opinions 
or medical diagnoses, as this requires medical expertise.  
Grottveit v. Brown,  5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  His opinion, 
therefore, is of minimal probative value.  The Board notes 
that, while the veteran contends that he has PTSD that 
originated in service, the fact nonetheless remains that no 
competent medical evidence of PTSD has been received since 
the August 1993 rating decision.

Consequently, the Board finds that the evidence received 
since the August 1993 RO decision does not bear directly and 
substantially upon the specific matter under consideration 
and is so insignificant as to not warrant reconsideration of 
the merits of the claim on appeal.  As the evidence received 
since the August 1993 rating decision is not new and material 
it follows that the claim for service connection for PTSD is 
not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for PTSD is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

